United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1543
Issued: March 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 27, 2016 appellant, through counsel, filed a timely appeal from a May 12, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that her claim should be expanded
to include the additional conditions of left tarsal tunnel syndrome, posterior tibial neuropathy,
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

left ankle derangement, deltoid ligament partial tear, anterior talofibular (ATF) ligament partial
tear, calcaneofibular (CFL) partial tear, and nondisplaced left ankle fracture; and (2) whether
appellant met her burden of proof to establish that she was disabled from work for the period
April 10 to August 7, 2015 as a result of the accepted February 23, 2015 employment injury.
FACTUAL HISTORY
On February 26, 2015 appellant, then a 41-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that on February 23, 2015 she twisted her ankle while descending
stairs at work. She stopped work on February 24, 2015 and returned on February 26, 2015.
Appellant was initially treated in the emergency room on February 24, 2015 by Dr. Attia
Hussain, an osteopathic physician specializing in emergency medicine. Dr. Hussain described
that appellant complained of foot pain after rolling her ankle when she fell down some steps the
previous day at work. She reviewed appellant’s history and provided findings on physical
examination. Dr. Hussain diagnosed left ankle sprain and excused appellant from work for one
day.
In a February 24, 2015 diagnostic imaging report, Dr. Michael Tartell, a Board-certified
diagnostic radiologist, noted hypertrophic changes involving the medial malleolus and calcaneal
spur. He reported no acute fracture or dislocation.
Appellant began to receive treatment from Dr. Joseph Gregorace, Board-certified in
physical medicine and rehabilitation. In a March 2, 2015 report, Dr. Gregorace related her
complaints of medial left ankle pain following a February 23, 2015 work-related accident. He
noted that appellant twisted her ankle while walking down the stairs. Dr. Gregorace reviewed
her history and conducted an examination. He observed tenderness along the medial aspect of
appellant’s left ankle. Tinel’s test and anterior drawer test were negative. Dr. Gregorace
provided range of motion findings. He diagnosed left ankle sprain and advised that appellant not
return to work. Dr. Gregorace opined that “if history is correct then there is a causal relationship
between the left ankle injury and the work-related accident from February 23, 2015.”
By letter dated March 6, 2015, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested additional factual evidence to demonstrate that
the February 23, 2015 incident occurred as alleged and medical evidence to establish that she
sustained a diagnosed medical condition as a result of the alleged employment incident.
Appellant was afforded 30 days to submit the requested evidence.
Dr. Gregorace continued to treat appellant. In reports dated March 16 to April 14, 2015,
he related that she continued to complain of persistent medial left ankle pain. Upon examination,
Dr. Gregorace found continued tenderness along the medial aspect of appellant’s left ankle. In a
March 31, 2015 electromyography (EMG) and nerve conduction velocity (NCV) examination
report, he reported findings consistent with left ankle medial plantar neuropathy and left lower
peripheral nerve injury. In his April 14, 2015 report Dr. Gregorace diagnosed left ankle
derangement with deltoid ligament partial tear, ATF ligament partial tear, and CFL partial tear,
left posterior tibial neuropathy, and nondisplaced left ankle fracture. He advised that appellant
was totally disabled.

2

Appellant underwent a magnetic resonance imaging (MRI) scan of the left ankle by
Dr. Lisa A. Corrente, a Board-certified diagnostic radiologist. In a March 23, 2015 scan report,
she observed a high-grade partial-thickness superficial deltoid ligament tear, several acute
avulsion fractures fragments at medial malleolus, nondisplaced acute medial malleolar fracture
extending into the distal tibia, partial-thickness ATF and CFL ligament tears, moderate tibiotalar
joint effusion, plantar calcaneal spur, pes planus deformity, and enthesopathy.
OWCP initially denied appellant’s claim in a decision dated April 15, 2015 because the
factual evidence failed to establish that the February 23, 2015 incident occurred as alleged. It
also determined that the medical evidence had not demonstrated a diagnosed condition as a result
of the employment incident.
On June 16, 2015 OWCP received appellant’s request for reconsideration.
OWCP accepted appellant’s claim for left ankle sprain in a decision dated July 16, 2015.
In a separate decision, it denied her claim for the medical conditions of left tarsal tunnel
syndrome, posterior tibial neuropathy, left ankle derangement, deltoid ligament partial tear, ATF
ligament partial tear, CFL partial tear, and nondisplaced left ankle fracture. OWCP found that
the medical evidence of record failed to establish how the accepted February 23, 2015
employment injury directly caused or contributed to these medical conditions. It determined that
the medical reports of Dr. Gregorace only provided a generalized opinion on causal relationship
and did not provide sound medical rationale explaining how the employment incident caused or
aggravated these additional medical conditions.
Appellant continued to receive medical treatment from Dr. Gregorace. In a July 9, 2015
report, Dr. Gregorace related her continued complaints of left ankle pain. Upon examination, he
observed tenderness along the medial and lateral aspect of the left ankle and painful active range
of motion. Tinel’s test was positive. Dr. Gregorace diagnosed left tarsal tunnel syndrome,
posterior tibial neuropathy, left ankle derangement, deltoid ligament partial tear, ATF ligament
partial tear, CFL partial tear, and nondisplaced left ankle fracture. He advised that appellant was
totally disabled. Dr. Gregorace recommended that she continue to wear the ankle air cast and
boot and continue with her home exercise program.
On August 17, 2015 appellant filed a claim for wage-loss compensation (Form CA-7)
alleging that she was unable to work for the period April 10 to August 7, 2015 as a result of her
accepted injury. On the back of the claim form, the employing establishment indicated that she
stopped work on February 24, 2015 and received continuation of pay (COP) until April 9, 2015.
In an August 18, 2015 report, Dr. Steven M. Yager, a podiatrist, related appellant’s
complaints of pain into her left foot and ankle after being involved in a work injury on
February 23, 2015. He noted that Dr. Gregorace was currently treating her, but she continued to
experience pain in her left ankle and felt it “lock” when she walked. Dr. Yager reviewed
appellant’s history and conducted an examination of her left foot and ankle. He observed
significant positive Tinel’s sign with percussion to the tibial and posterior tibial nerve and
explained that this was usually indicative of a lower lumbar radicular pain. Dr. Yager reported
that range of motion of the left ankle was severely guarded and limited. He also noted that
appellant experienced tremendous pain with attempted anterior drawer sign. Dr. Yager related

3

that an MRI scan showed a high-grade tear of the deltoid ligament, partial tear of the ATF
ligament and CFL ligament, and nondisplaced fractures of the medial malleolus. He diagnosed
left internal ankle derangement and recommended lower lumbar evaluation of appellant.
Dr. Gregorace provided a duty status report (Form CA-17) and attending physician’s
report (Form CA-20) dated August 25, 2015. He indicated that appellant worked as a city carrier
assistant and had sustained a left ankle injury. The provider diagnosed ligament tears, left post
tibial neuropathy, and left tarsal tunnel syndrome. He authorized appellant to return to work
with restrictions. Appellant also resubmitted Dr. Gregorace’s July 9, 2015 report.
By letter dated August 28, 2015, OWCP advised appellant that the evidence was
insufficient to establish her wage-loss compensation claim. It requested that she submit medical
evidence to support continuing disability due to the accepted left ankle sprain condition.
Appellant was afforded 30 days to submit the requested information.
In a decision dated October 6, 2015, OWCP denied appellant’s claim for wage-loss
compensation finding that the medical evidence failed to establish that she was unable to work
during the period April 10 to August 7, 2015 as a result of her accepted left ankle sprain. It
noted that the medical reports by Dr. Yager and Dr. Gregorace provided diagnoses of left ankle
internal derangement, ATF ligament partial tear, CFL ligament partial tear, left tarsal tunnel
syndrome, left ankle fracture, and left ankle derangement, which were not accepted conditions
under appellant’s claim. OWCP found that the medical evidence did not demonstrate that
appellant’s inability to work from April 10 through August 7, 2015 was a result of her workrelated medical condition.
In a report dated October 8, 2015, Dr. Gregorace explained that the etiology of
appellant’s left ankle derangement including ligament tears, as well as traction nerve injury to
the left posterior tibial nerve (tarsal tunnel syndrome), was the twisting mechanism of her injury.
He related that she twisted her left ankle when going down the stairs. Dr. Gregorace opined:
“this mechanism of injury is the etiology of this patient’s left ankle derangement inclusive of
ligament tears, peripheral neuropathy (posterior tibial neuropathy) and fracture of the ankle.” He
reported that appellant was totally disabled “due to the ambulation dysfunction secondary to the
left ankle derangement sustained as a result of the accident from February 23, 2015” beginning
February 23, 2015 until the present.
Dr. Gregorace continued to treat appellant. In reports dated October 13, 2015 to
January 14, 2016, he related her complaints of left ankle pain along the medial and lateral aspects
with tingling. Upon examination of appellant’s left ankle, Dr. Gregorace observed tenderness
along the left ankle along the medial and lateral aspects. He noted that Tinel’s test was positive
at the left tarsal tunnel. Dr. Gregorace reported range of motion findings. He diagnosed left
ankle derangement with a partial tear of the ATF ligament and partial tear of the deltoid CFL
ligament with left tarsal tunnel syndrome. In a work capacity evaluation form, Dr. Gregorace
related that appellant was totally disabled and was not able to work. He explained that appellant
sustained three torn ligaments and a nerve injury to her left ankle.
In a November 3, 2015 follow-up report, Dr. Yager related appellant’s complaints of
continued pain in the left foot and ankle. He noted a date of injury of February 23, 2015 and

4

diagnosis of left ankle sprain and internal derangement. Dr. Yager checked a box marked “yes”
that the employment incident was the competent medical cause of her injury.
On February 12, 2016 OWCP received appellant’s request, through counsel, for
reconsideration. Counsel noted that he was submitting an October 6, 2015 medical note from
Dr. Gregorace, which had not previously been submitted. No report of that date appears in the
record.
On April 19, 2016 appellant, through counsel, requested that appellant’s claim be
expanded to include left ankle derangement with partial tear of ATF ligament, partial tear of the
deltoid ligament, and partial tear of the CF ligament with left tarsal tunnel syndrome.
In a decision dated May 12, 2016, OWCP denied modification of the July 16 and
October 5, 2015 decisions. It found that the new medical evidence failed to contain a complete
explanation of how the accepted February 23, 2015 employment injury caused or contributed to
the diagnosed conditions of left tarsal tunnel syndrome, posterior tibial neuropathy, left ankle
derangement, deltoid ligament partial tear, ATF ligament partial tear, CFL partial tear, or left
ankle fracture. OWCP further determined that, because the medical evidence attributed
appellant’s inability to work to these additional conditions, and not her accepted left ankle sprain,
she had failed to establish her claim for wage-loss compensation for the period April 10 to
August 7, 2015. It explained that she had not provided well-rationalized medical evidence to
establish that these additional conditions or disability were causally related to the February 23,
2015 employment injury.
LEGAL PRECEDENT -- ISSUE 1
Where an employee claims that, a condition not accepted or approved by OWCP was due
to an employment injury, he or she bears the burden of proof to establish that the condition is
causally related to the employment injury.3 To establish a causal relationship between the
condition as well as any attendant disability claimed and the employment injury, an employee
must submit rationalized medical evidence based on a complete medical and factual background
supporting such a causal relationship.4 Causal relationship is a medical issue and the medical
evidence required to establish a causal relationship is rationalized medical evidence.5 The
opinion of the physician must be based on a complete factual and medical background of the
employee, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the employee.6 Neither the mere fact that a disease or
condition manifests itself during a period of employment, nor the belief that the disease or

3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

5

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

5

condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.7
ANALYSIS -- ISSUE 1
On February 26, 2015 appellant filed a traumatic injury claim alleging that on
February 23, 2015 she sustained a left ankle injury in the performance of duty. By decision
dated July 16, 2015, OWCP accepted her claim for left ankle sprain. In a separate decision, it
also denied appellant’s claim for the conditions of left tarsal tunnel syndrome, posterior tibial
neuropathy, left ankle derangement, deltoid ligament partial tear, ATF ligament partial tear, CFL
partial tear, and nondisplaced left ankle fracture because the medical evidence of record failed to
establish that the February 23, 2015 employment incident caused or contributed to these
additional medical conditions. The Board finds that she has not met her burden of proof to
establish that these claimed conditions were causally related to the February 23, 2015
employment injury.
Appellant was initially treated in the emergency room by Dr. Hussain. In hospital
records dated February 24, 2015, she noted that appellant rolled her ankle when she fell down
some steps at work yesterday. Dr. Hussain provided examination findings and diagnosed left
ankle sprain. The Board notes that the only medical diagnosis provided was of left ankle sprain.
Accordingly, the hospital records fail to establish that appellant sustained additional medical
conditions as a result of the accepted February 23, 2015 employment injury. Similarly, the
February 24, 2015 diagnostic report by Dr. Tartell also fails to establish any additional medical
conditions as he did not provide any additional medical diagnosis other than left ankle sprain.
Dr. Gregorace also treated appellant and provided various reports dated March 2, 2015 to
January 14, 2016. He described that on February 23, 2015 she was involved in a work-related
accident when she twisted her left ankle while walking down the stairs. Upon examination,
Dr. Gregorace observed continued tenderness along the medial aspect of appellant’s left ankle
and positive Tinel’s test. In the initial March 2, 2015 evaluation, he diagnosed left ankle sprain.
On March 31, 2015 Dr. Gregorace conducted an EMG/NCV evaluation and reported findings
consistent with left ankle medial plantar neuropathy and left lower peripheral nerve injury. In an
April 14, 2015 report, he diagnosed left ankle derangement with deltoid ligament partial tear,
ATF ligament partial tear, and CFL partial tear; left posterior tibial neuropathy; and nondisplaced
left ankle fracture. Dr. Gregorace later opined in an October 8, 2015 report that the etiology of
appellant’s left ankle derangement, including ligament tears and tarsal tunnel syndrome, was the
twisting mechanism of her injury when she twisted her left ankle when going down the stairs.
He described that “this mechanism of injury is the etiology of this patient’s ankle derangement
inclusive of ligament tears, peripheral neuropathy (posterior tibial neuropathy) and fracture of
the ankle.”
Although Dr. Gregorace reports contain an accurate description of the February 23, 2015
employment injury and an affirmative opinion on the causal relationship, they do not contain
sufficient explanation, based on medical rationale, of how the twisting injury caused or
7

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

6

contributed to her additional medical conditions. He did not explain how twisting an ankle while
going down the stairs on February 23, 2015 caused or contributed to additional medical
conditions, other than the accepted left ankle sprain condition.8 Dr. Gregorace did not describe
the process by which twisting an ankle would have caused or aggravated these additional left
ankle conditions.9 The Board notes that the need for rationalized medical explanation is
important in this case since he did not diagnose the additional left ankle conditions until
April 14, 2015, almost two months after the February 23, 2015 injury.10 Moreover, in
appellant’s initial examinations by Dr. Hussain and Dr. Gregorace she was diagnosed with only a
left ankle sprain. The contemporaneous medical evidence did not provide findings of additional
diagnoses.11 For these reasons, the Board finds that Dr. Gregorace’s reports are of diminished
probative value to establish that appellant sustained additional diagnoses of her left ankle as a
result of the accepted February 23, 2015 employment injury.
Appellant was also treated by Dr. Yager. In reports dated August 18 and November 3,
2015, Dr. Yager noted that she was involved in a work injury on February 23, 2015. He
reviewed appellant’s history and related that an MRI scan showed various ligament tears and
nondisplaced fractures. Dr. Yager conducted an examination and diagnosed left internal ankle
derangement. He, however, did not provide any rationalized opinion regarding causal
relationship nor did he opine that appellant’s left ankle derangement was causally related to the
described February 23, 2015 employment injury. In his November 3, 2015 report, Dr. Yager
indicated by checking a box marked “yes” that her employment injury was the competent cause
of her medical conditions. However, the Board has held that a report containing an affirmative
checkmark, without supporting rationale, is of limited probative value, and insufficient to
establish the claim.12
Likewise, Dr. Corrente’s March 23, 2015 MRI scan report is insufficient to establish any
additional medical conditions as she did not provide an opinion on the cause of appellant’s left
ankle conditions. The Board has found that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.13
On appeal, counsel asserts that the decision was contrary to fact and law. Appellant,
however, has not submitted a rationalized medical report showing that she sustained workrelated conditions on February 23, 2015 other than the already accepted left ankle sprain
condition. The mere fact that a condition manifests itself or is worsened during an employment
period does not raise an inference of causal relationship between the two. Such a relationship
must be shown by rationalized medical evidence of a causal relation based upon a specific and
8

See B.T., Docket No. 13-0138 (issued March 20, 2013).

9

See Y.M., Docket No. 15-1196 (issued August 25, 2015).

10

See M.E., Docket No. 14-1064 (issued September 29, 2014).

11

See E.C., Docket No. 08-0259 (issued May 7, 2008).

12

See T.C., Docket No. 16-0586 (issued August 9, 2016).

13

R.E., Docket No. 10-0679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007).

7

accurate history of employment conditions which are alleged to have caused or exacerbated a
disabling condition.14 The Board finds that appellant has submitted insufficient medical
evidence to establish additional work-related left ankle conditions causally related to the
accepted February 23, 2015 employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA has the burden of proof to establish that any
disability for which compensation is claimed is causally related to the employment injury.15
Whether a particular injury causes an employee to be disabled for employment and the duration
of that disability are medical issues which must be proved by a preponderance of the reliable,
probative, and substantial medical evidence.16 Findings on examination are generally needed to
support a physician’s opinion that an employee is disabled for work.17 The Board will not
require OWCP to pay compensation for disability in the absence of any medical evidence
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow employees to self-certify their disability and entitlement to compensation.18
To establish a causal relationship between the disability claimed and the employment
injury, an employee must submit rationalized medical evidence, based on a complete factual and
medical background, supporting such a causal relationship.19 Causal relationship is a medical
issue and the medical evidence required to establish a causal relationship is rationalized medical
evidence.20 The opinion of the physician must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship.21
ANALYSIS -- ISSUE 2
OWCP accepted that appellant sustained a left ankle sprain as a result of a February 23,
2015 employment incident. Appellant stopped work and received COP until April 9, 2015. On
August 17, 2015 she filed a claim for wage-loss compensation for the period April 10 to
August 7, 2015. OWCP denied appellant’s claim because of insufficient medical evidence to
14

Patricia J. Bolleter, 40 ECAB 373 (1988).

15

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

16

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

17

Dean E. Pierce, 40 ECAB 1249 (1989).

18

Amelia S. Jefferson, supra note 16.

19

Kathryn E. DeMarsh, 56 ECAB 677 (2005).

20

Elizabeth Stanislaw, 49 ECAB 540 (1998).

21

Leslie C. Moore, 52 ECAB 132 (2000).

8

establish that she was unable to work during the claimed period as a result of the February 23,
2015 employment injury. The Board finds that she has not met her burden of proof.
The medical evidence of record which addressed the claimed period of disability included
various medical reports by Dr. Gregorace. In reports dated April 14 to August 25, 2015, he
noted appellant’s continued complaints of persistent medial left ankle pain due to a February 23,
2015 work-related accident. Dr. Gregorace reviewed her history and provided findings on
examination. He diagnosed left ankle derangement with deltoid ligament partial tear, ATF
ligament partial tear, and CFL partial tear, left posterior tibial neuropathy, and nondisplaced left
ankle fracture. In various reports, Dr. Gregorace noted that appellant was totally disabled. The
Board notes that he provided a general opinion that she was unable to work. Dr. Gregorace did
not, however, discuss any objective findings to support appellant’s inability to work, nor did he
explain why she was unable to work as a result of her accepted left ankle sprain injury.22
Because he did not provide any medical rationale for his conclusion that she was unable to work
due to her February 23, 2015 employment injury, his reports are of diminished probative value
and are insufficient to establish her disability claim.23
In an October 8, 2015 narrative report, Dr. Gregorace further opined that appellant was
totally disabled beginning February 23, 2015 until the present due to the “ambulation
dysfunction secondary to the left ankle derangement sustained as a result of the accident from
February 23, 2015.” He, however, attributed her inability to work to left ankle derangement,
which is not an accepted condition by OWCP. As appellant has not established that she
sustained this additional condition as a result of the accepted February 23, 2015 employment
injury she has not met her burden of proof to establish her claim for wage-loss compensation.24
Appellant was also treated by Dr. Yager. In reports dated August 18 and November 3,
2015, he noted her complaints of left foot and ankle pain and reviewed her treatment with
Dr. Gregorace. Dr. Yager conducted an examination and diagnosed left ankle sprain and internal
ankle derangement. He did not, however, offer an opinion on appellant’s inability to work. The
Board has found that medical evidence which does not offer any opinion regarding the cause of
disability is of limited probative value on that issue.25 Because Dr. Yager failed to address the
issue of disability for the period April 10 to August 7, 2015, his reports are insufficient to
establish appellant’s disability claim.
Other medical reports submitted by appellant, including diagnostic reports, are of limited
probative value as they do not address whether her left ankle sprain injury caused disability for
the period April 10 to August 7, 2015.

22

See M.M., Docket No. 16-0541 (issued April 27, 2016).

23

S.B., Docket No. 13-1162 (issued December 12, 2013).

24

See Jaja K. Asaramo, 55 ECAB 200 (2004) (the Board found that where an employee claims that a condition
not accepted or approved by OWCP was due to an employment injury, he or she bears the burden of proof to
establish that the condition is causally related to the employment injury.
25

J.H., Docket No. 15-1877 (issued May 3, 2016); Michael E. Smith, 50 ECAB 313 (1999).

9

On appeal, counsel alleges that OWCP’s decision was contrary to fact and law and that
the medical evidence was not properly considered. The Board has reviewed the medical
evidence and has found, as previously discussed above, that appellant has submitted insufficient
medical evidence to establish disability for the period April 10 to August 7, 2015 as a result of
her accepted February 23, 2015 employment injury.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. § 10.606 through §10.607.
CONCLUSION
The Board finds that appellant has not established that her claim should be expanded to
include left tarsal tunnel syndrome, posterior tibial neuropathy, left ankle derangement, deltoid
ligament partial tear, ATF ligament partial tear, CFL partial tear, and nondisplaced left ankle
fracture. The Board further finds that she has not met her burden of proof to establish that she
was disabled from work for the period April 10 to August 7, 2015 as a result of the February 23,
2015 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the May 12, 2016 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 13, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

10

